Citation Nr: 0103542	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


REMAND

The veteran had active military service from September 1970 
to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.

The veteran submitted evidence tending to show that he 
suffered from bilateral chondromalacia patella which he 
asserted was due to his service in Vietnam as an infantryman.  
The RO arranged for the veteran to be scheduled for an 
examination which was conducted in March 1998.  This 
orthopedic examination was entirely unremarkable except for 
subjective complaints of knee pain.  The examiner ruled out 
the presence of chondromalacia.

In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the 
United States Court of Appeals for Veterans Claims held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.

In a statement dated in July 2000, the veteran asserted that 
his bilateral knee pain should be diagnosed as patellofemoral 
pain syndrome and that this disorder resulted from his 
service as a combat infantryman during his tour in Vietnam.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed before the date of enactment and not yet 
finalized of that date.

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Accordingly, the 
case is REMANDED for the following:

1.  The RO should obtain any pertinent 
treatment records subsequent to May 1998 
and incorporate any records obtained in 
the claims folder.  The veteran should be 
requested to sign any necessary 
authorization for release of any private 
medical records to the VA.  

2.  The RO should then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
which contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


